Citation Nr: 1615551	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  14-15 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a headache disorder.

2.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a shin splints.

3.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a headache disorder

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PTSD shin splints, and a right ankle disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed claims for service connection for a right ankle sprain and shin splints in August 1992.  VA denied the claims in a November 1992 rating decision.  The Veteran did not appeal this decision, nor did he submit new and material evidence within a year of the decision, and the decision became final.

2.  Since this final denial, evidence is now of record which raises a reasonable possibility of substantiating the claim for entitlement to service connection for a right ankle sprain.  

3.  Since this final denial, while the record contains new evidence with regard to the Veteran's claim for entitlement to service connection for shin splints, such evidence is not material as a current diagnosis for the claimed disorder is not of record.  

4.  The Veteran filed a claim for service connection for a headache disorder in July 1993.  VA denied the claim in an October 1993 rating decision.  The Veteran did not appeal this decision, nor did he submit new and material evidence within a year of the decision, and the decision became final.

5.  Since this final denial, evidence is now of record which raises a reasonable possibility of substantiating the claim for entitlement to service connection for a headache disorder.  

6.  The preponderance of the evidence is against the finding that the Veteran's right knee disorder was incurred during, or otherwise related to, his period of active service.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision denying the claims of service connection for a right ankle sprain and shin splints is final.  38 U.S.C.A. § 7105 (1988); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (1992).

2.  New and material evidence has been received since the November 1992 decision with regard to entitlement to service connection for a right ankle sprain; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has not been received since the November 1992 decision with regard to entitlement to service connection for shin splints; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The October 1993 rating decision denying the claim of service connection for a headache disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (1993).

5.  New and material evidence has been received since the October 1993 decision with regard to entitlement to service connection for a headache disorder; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  A right knee disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As each new and material evidence claim is granted herein, as is the issue of entitlement to service connection for an acquired psychiatric disorder, such notice is not required.  

With regard to the Veteran's application to reopen the claim for service connection for shin splints, as well as his right knee claim, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  An October 2012 VA examination report discussed all applicable medical principles and medical treatment records relating to right knee, and the analysis is considered adequate upon which to decide the claim at issue; the duty to assist requirement has been satisfied.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

In this case, the Veteran asserts that a headache disorder, as well shin splints and a right ankle disorder, were incurred during his period of active service.  In a rating decision dated in November 1992, the AOJ denied the Veteran's right ankle claim, acknowledging that a service treatment record that was positive for a right ankle sprain in May 1986, but concluding that VA x-ray studies revealed no abnormality and a clinical evaluation found no swelling or effusion and full range of right ankle motion.  Shin splints were denied in the same decision because the Veteran's service treatment records, as well as a then-recent VA examination, did not indicate a diagnosis of such.   The Veteran's claim for headaches was denied in October 1993 because there was only one such complaint in service (which, the Board points out, was a factual error), and because then-recent testing did not diagnose a headache disorder.  The Veteran did not file a timely appeal for these issues or submit new and material evidence within a year following these rating decisions, thus the decisions became final.  See 38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the original denials, the record consisted of the Veteran's service treatment records, VA outpatient treatment records, statements in support of his claim, and VA examination reports.  Since that time, additional statements from the Veteran, private treatment records, additional VA outpatient reports, and additional VA examination reports have been associated with the record.

With regard to the Veteran's application to reopen his claim for shin splints, there remains no medical evidence to support a current diagnosis of record, and there is no evidence linking current shin complaints to the Veteran's period of active service.  Turning to the VA examination conducted in January 2013, the lack of a current diagnosis of shin splints was noted twice in the examination report.  While the examiner incorrectly noted that the Veteran never had such a diagnosis (shin splints were diagnosed, or alluded to, on more than one occasion during his military career), the statement nonetheless indicates that there was no such diagnosis at the time of the examination.  Following a review of VA outpatient reports, as well as private medical records, no such diagnosis is found.  

As to the Veteran's statements in support of his claim, the Board has examined these documents and finds these statements to be cumulative of his previous contentions, and the evidence submitted does not establish or help to establish that a current diagnosis of shin splints is of record.  Therefore, the prior evidentiary defect has not been remedied.  There is simply no evidence of record, to date, to support the Veteran's contention that is material to this case.  As such, his application to reopen his claim for entitlement to service connection for shin splints is denied.

With regard to the remaining issues, following a review of the evidence received since the prior, final denial, the most pertinent new evidence consists of VA examination reports which demonstrate current diagnoses for arthritis in the right ankle and a headache disorder (see VA examination reports dated October 2012 and January 2013, respectively).  As such, evidence now of satisfies a prior evidentiary deficit for each claimed condition.  New and material evidence has therefore been received sufficient to reopen the claims for entitlement to service connection for a right ankle disorder and a headache disorder.  The issues of entitlement to service connection for these issues are addressed in the REMAND section below.  






Service Connection

Right Knee

The Board notes that the Veteran has claimed entitlement to service connection for a right knee disorder, attesting that such was incurred during his period of active service.  Specifically, the Veteran contends that he injured his right knee on multiple occasions during his period of service as a result of playing competitive sports.

In addition to the service connection criteria outlined above, service connection may also be granted for chronic disabilities, such as arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence of record supports a current diagnosis for right knee degenerative arthritis.  As such, the first criterion necessary for service connection has been met.  

Turning to the Veteran's period of active service, the Board notes that a May 1984 service treatment report noted a complaint of "ankle and knee," however the report fails to indicate which knee.  Further, there is no knee diagnosis provided.  "Right leg pain" was noted in June 1992, with a note to rule out shin splints.  Following a review of the Veteran's service records, there is no indication of any diagnosis for a chronic right knee disorder.  While the Veteran reported on several occasions with ankle pain, there is no such report of right knee pain of record.  Upon separation in August 1992, the examiner indicated that the lower extremities were normal.  While the Veteran indicated a history of swollen or painful joints, he did not indicate a right knee defect.

Post-service, several private records indicate ongoing treatment for right knee pain.  However, no such documents contain an opinion linking a right knee disorder to the Veteran's period of active service.  Instead, the majority of these reports find that the Veteran injured his right knee well after separation.  

For example, in August and December 2001, the Veteran reported that he injured his right knee while exercising.  In August 2006, the Veteran reported knee pain for the prior seven weeks after playing basketball.  In September 2006, it was noted that the Veteran's right knee pain was of unknown etiology.

A private report from October 2011 noted that the Veteran exacerbated his right knee pain when he fell off of a motorcycle the prior summer.  At that time, and following month, it was noted that the Veteran carried a diagnosis of degenerative joint disease, right knee.  In February 2012, the Veteran reported that he suffered from right knee pain following a July 2011 motorcycle accident.

In conjunction with his claim, the Veteran was first afforded a VA examination to assess his right knee condition in May 2012.  At that time, his diagnosis of degenerative arthritis was confirmed.  The examiner noted the in-service report of right leg pain in June 1992, and the Veteran reported that he was having problems with the right knee prior to 2001.  However, following an in-depth examination, the examiner opined that it was less likely than not that a right knee disorder was incurred during active service.  In support, it was noted that there was no documentation in the Veteran's service treatment records indicating a right knee disorder.  It was also noted that there was no indication of a knee diagnosis proximal to separation.  Instead, the first such report occurred in 2001, approximately nine years after discharge, as a result of a work-related injury.  The aforementioned basketball injury in 2006 was also cited by the examiner.  Ultimately, it was found that the changes to the right knee were likely due to the wear and tear of the Veteran's job as a police officer, as well as a 2011 motorcycle accident, and that there was no convincing evidence that a right knee condition was related to military service.

An additional VA orthopedic examination report was authored in October 2012.  The examiner provided a thorough recitation with regard to the evidence of record as it pertained to the right knee.  The examiner's conclusion as to etiology was verbatim from the prior opinion, noting that it was less likely than not that a right knee disorder was related to the Veteran's period of active duty.

The Board notes that, in conjunction with the Veteran's formal appeal, he indicated that the motorcycle injury was merely a scrape on the right knee (in contrast to the Veteran's prior reports as documented by VA examiners).  With regard to the Veteran's statements during the course of his appeal in which he attributed his claimed condition to his stint in service, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is certainly competent to recount a history of right knee pain, as such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not shown that he is competent to make a complex medical determination involving the etiology of a right knee disorder, and his attestations are not supported by the most probative medical evidence of record. 
 
In sum, the more probative and competent evidence is against a finding that the Veteran's claimed disorder incurred during his period of active duty.  The Board notes that the Veteran's service treatment records are silent as to a diagnosis of any chronic right knee disorder.  Further, there is no evidence of record to indicate that any such disorder was diagnosed within one year following separation from service.

To the extent the Veteran asserts that he has had a right knee disability continuously since service, the fact remains that at separation he failed to note any knee problems, and no knee problems were identified on examination. 

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for a disorder of right knee is denied.


ORDER

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a headache disorder; the appeal is granted to this extent only.

New and material evidence has not been received sufficient to reopen the claim for entitlement to service connection for a shin splints; the claim is not reopened.

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a right ankle disorder; the appeal is granted to this extent only.

Service connection for a right knee disorder is denied.



REMAND

As to the remaining claims on appeal, the Veteran contended that a right ankle disorder (degenerative arthritis), as well as a headache disorder, were initially incurred during his period of active service.  Following a review of his service treatment record, the Board notes that he was treated for right ankle pain and headaches on numerous occasions during active duty.  While a chronic disorder was not diagnosed for either claim prior to separation, such complaints span several years. 

The Veteran was afforded VA examinations to address each issue during the pendency of this appeal.  As to his right ankle, a January 2013 VA examination report noted that a right ankle sprain was diagnosed in May 1986.  No other in-service incident was noted.  However, the Board points out that additional complaints were of record.  The first was documented in January 1985, at which time right ankle sprain was diagnosed.  As the examiner noted, right ankle sprain was diagnosed in May 1986 (approximately 1.5 years later).  Further, a report of "right leg pain" was indicated in June 1992.  Importantly, on separation in August 1992, the Veteran checked "yes" to "foot trouble."  As such, foot complaints spanned a period of more than seven years.  Therefore, the Board finds this examination report lacking in probative value, as the Veteran's medical history lacked factual accuracy.

Turning to his headache claim,  the Veteran's first in-service report was dated in October 1983, and the last report was dated in October 1989.  Post-service evidence, on the whole, attributed the Veteran's headache disorder to currently-diagnosed hypertension, which is not service-connected at this time.  At the time of a January 2013 TBI examination, the examiner specifically noted that it was not possible that headaches were related to an in-service concussion, as headaches were noted before the motor vehicle accident which led to a head injury.  Instead, headaches were possibly due to jaw problems or eye strain.  Jaw pain was documented in the Veteran's service dental records in September 1987, and such reports were ongoing thereafter.  The examiner also noted that eye strain was indicated in May 1988, however, no definitive opinion was provided with regard to either in-service condition. 

In his formal appeal, the Veteran argued that his headaches are likely associated with jaw problems, and that such headaches are still linked to jaw pain.  While the Board notes that the Veteran is not service connected for jaw pain or eye strain, and as such secondary service connection is not currently available with regard to these disorders, the fact remains that the January 2013 VA examiner alluded to the possibility that the Veteran's current headache disorder had its initial roots during the active duty period. 

Further, the Veteran's representative noted in an August 2014 Brief that a separate letter, authored by the January 2013 TBI examiner, contained a medical link between the Veteran's headache disorder and an in-service concussion.  Unfortunately, the Board is unable to locate this record in the virtual claims file.  It is unclear whether the Veteran's representative may have confused the Veteran's statement in his substantive appeal for an addendum opinion, but if such an addendum does exist it should be associated with the Veteran's claims file.

As such, a probative VA opinion addressing an etiological relationship with regard a current right ankle disorder is not of record.  Also, the opinion with regard to a headache disorder appears to be incomplete.  Given his current diagnoses of record, as well as the documentation of several in-service complaints for each claim, addendum opinions (or, in the alternate, additional VA examination(s) if those VA examiners are not available) are required under McLendon v. Nicholson, 20 Vet. App. 79 (2006), to determine these claimed disorders were initially incurred during the Veteran's period of active service.  

With regard to the Veteran's claim for PTSD, effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).  

The Veteran's service treatment records do not provide a diagnosis of PTSD or any other psychiatric disorder.  Post-service, private treatment records indicate that the Veteran faced stress at work (as a police officer), and that he received counseling in that capacity.  These reports, however, do not diagnose PTSD.  Instead, it is indicated that the Veteran may suffer from a stress-induced anxiety disorder.  See Report, September 2012.

The Veteran's VA outpatient reports indicate that he received treatment for possible PTSD symptoms.  However, an actual diagnosis of PTSD was not provided, and these reports failed to link any current psychiatric disorder to the Veteran's period of active service.

In conjunction with his claim, he was afforded a VA psychiatric examination in July 2012.  Although the etiological opinion was ultimately negative, the examination report clarified issues which serve to bolster the Veteran's claim.  For example, and as noted above, the examiner pointed out that the Veteran had been attending PTSD group therapy sessions for the prior three months.  Further, using the Combat Exposure Scale (administered to gauge the level of exposure to combat situations and the current signs and symptoms of traumatic stress), the Veteran's score of 8 revealed exposure to light levels of combat, including 13-50 combat patrols and threat of injury or death on one or two occasions.  Also, it was noted that the Veteran served in Operation Desert Storm in 1990 and 1991.  The Veteran denied direct combat exposure, but noted that while scouting terrain (an activity confirmed by his DD-214), he witnessed the aftermath of warfare.  The examiner noted that the Veteran discussed his experiences in Desert Storm in a genuine manner with no evidence of exaggeration of malingering.  While finding that it was less likely that the Veteran has a current diagnosis of PTSD, such notations support the Veteran's contention that he was fearful of hostile military activity during his service period.

In contrast, an April 2014 opinion authored by the Veteran's primary VA counselor found that the aforementioned examination actually indicated all PTSD criteria, and also found that such criteria were related to the Veteran's combat experiences.  It was suggested that the VA examiner had contradicted herself on several occasions, to include the avoidance criterion, when she noted that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma, but then found no presence of such a mechanism.  The Veteran's counselor further noted that the duration of PTSD symptoms for more than one month supports such a diagnosis, as does the fact that such symptoms cause significant clinical distress or impairment in social or occupational functioning.  While the VA examiner found that the Veteran's psychiatric symptoms most likely stemmed from his post-service police work, his counselor added that such work possibly exacerbated his PTSD symptomatology.  The Veteran also reported that, during a separate VA examination for his traumatic brain injury (TBI), the examiner found that the Veteran met each criterion for a PTSD diagnosis.  However, this determination was not documented in that report.

The most recent opinion appears to have linked a diagnosis of PTSD to the in-service fear of hostile instrumentality.  However, it was not authored by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  As such, another examination is found to be required.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct a search of the record to determine whether the January 2013 VA TBI examiner authored an addendum opinion linking a current headache disorder to the Veteran's documented, in-service concussion.  If found, associate this addendum with the record.  If such document is unobtainable, such should be documented and associated with the claims file.

2.  Obtain a VA addendum opinion from the October 2012 VA examiner, or, in the alternate, schedule the Veteran for an additional VA examination, to determine the current nature and etiology of any disorder of the right ankle.  The claims file, to include a copy of this Remand, should be made available to the examiner.  The examiner should review the several instances of in-service right ankle pain, as well as the Veteran's documentation of foot trouble on separation.  The examiner should address the following question:  Is it at least as likely as not (50 percent or greater probability) that any right ankle disorder either began during or was otherwise caused by the Veteran's military service is of service ?  Why or why not?  

2.  Following the association of the document noted in the first paragraph above, to the extent available, obtain a VA addendum opinion from the January 2013 VA examiner, or, in the alternate, schedule the Veteran for an additional VA examination, to determine the current nature and etiology of any headache disorder.  The claims file, to include a copy of this Remand, should be made available to the examiner.  The examiner should note the several instances of in-service headache complaints, as well as the Veteran's in-service concussion and jaw complaints.  The examiner should address the following question:  Is it at least as likely as not (50 percent or greater probability) that any headache disorder either began during or was otherwise caused by the Veteran's military service?  Why or why not?  


3.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  Note, this examination should not be conducted by the examiner who provided the psychiatric in July 2012.  

The examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran meets the DSM criteria for PTSD and if so should indicate what stressor supports such a diagnosis to include whether it is the result of fear of hostile military or terrorist activity.  

In so doing, the examiner should review the July 2012 VA examination report and the April 2014 letter from the Veteran's clinical social worker.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


